properly file petitioner's post-conviction habeas petition should be raised
                in a petition for a writ of mandamus. NRS 34.160.
                            Accordingly, we
                            ORDER the petition DENIED.




                                                                                  J.
                                                   Saitta


                cc: Jeffrey M. Austin
                      Attorney General/Carson City
                      Clark County District Attorney




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A

                                                                         _             OMR
                                                                                              II